DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 6/10/2021:
Referring to the arguments of the 35 U.S.C. 103 rejections (arguments: page 10 line 7 to page 13 line 13):  Refer to the updated rejection below in view of amendments.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 20-23, 25, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20200351815 to Kim et al (support found in Provisional Application No. 62/552405).
Referring to claim 1, Xiao discloses in Figures 1-8 a method of operating a wireless node (UE 600), comprising:
Puncturing a subset (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ are the claimed “subset … to facilitate communication of one or more other signals on the punctured subset of the set of resources”; Figures 4b-4d: REs indicated as ‘Punctured symbol’ are the claimed “subset … to facilitate communication of one or more other signals on the punctured subset of the set of resources”) of a set of resources allocated to transmission of one or more PRSs (Figures 1-2b and 4a-4d: REs 
Communicating at least one of the one or more PRSs on a non-punctured subset of the set of resources (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 2a: the RE at RE row 5 and OFDM symbol column 13 and the RE at RE row 11 and OFDM symbol column 13 are not punctured and carry PRSs.  Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 4c: the RE at RE row 5 and OFDM symbol column 11 and the RE at RE row 11 and OFDM symbol column 11 are not punctured and carry PRSs.  Refer to Sections 0005-0008 and 0021-0077.
…
wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs. 
Kim et al disclose in Figures 1-9 a method of transmitting downlink PRSs and uplink PRSs.  Figures 1 and 6:  BS transmits downlink PRSs to UE in certain subframes/resources and at a certain periodicity, and BS transmits other downlink signals to UE such as PDCCH control signals and PDSCH data signals on other subframes/resources; UE also transmits uplink PRSs to BS in certain subframes/resources and at a certain periodicity, and UE transmits other uplink signals to BS such as PUCCH control signals and PUSCH data signals on other subframes/resources, wherein BS transmits to UE the UL PRS configuration including UL PRS periodicity information, UL PRS subframe information, and UL PRS resource information.  The method of Kim et al is similar to the claimed method of the pending application and the method disclosed by Xiao of transmitting PRSs in certain resources and transmitting other signals in other resources.  By applying Kim et al to Xiao: since Kim et al and Xiao et al disclose transmitting downlink PRSs in certain resources and transmitting other downlink signals in other resources and Kim et al also disclose transmitting uplink PRSs in certain resources and transmitting other uplink signals in other resources, the method of Kim et al can be applied to uplink PRSs (claimed “wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs.”).  Refer to Sections 0002-0005 and 0042-0112.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs.  One would have been motivated to do so so UE can transmit uplink PRSs to BS so BS can perform positioning of UE.
wherein the communicating receives the at least one PRS from at least one UE.  
Kim et al disclose in Figures 1-9 a method of transmitting uplink PRSs.  Figure 6: BS UE transmits uplink PRSs to BS in certain subframes/resources and at a certain periodicity (claimed “wherein the communicating receives the at least one PRS from at least one UE”), wherein BS transmits to UE the UL PRS configuration including UL PRS periodicity information, UL PRS subframe information, and UL PRS resource information.  Refer to Sections 0002-0005 and 0042-0112.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the communicating receives the at least one PRS from at least one UE.  One would have been motivated to do so so UE can transmit uplink PRSs to BS so BS can perform positioning of UE.
Referring to claim 3, Xiao discloses in Figures 1-8 further comprising:
Communicating the one or more other signals (CRS, which are other signals besides PRS) on the punctured subset of the set of resources (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’; Figures 4b-4d: REs indicated as ‘Punctured symbol’).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol (with CRS)’ carry CRSs and not PRSs.  For example in Figure 2a: the RE at RE row 4 and OFDM symbol column 12 and the RE at RE row 10 and OFDM symbol column 12 normally carry PRSs but are punctured to carry CRSs.  In Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol’ carry CRSs and not PRSs.  For example in Figure 4c: the RE at RE row 4 and OFDM symbol column 10 and the RE at RE row 10 and OFDM symbol column 10 normally carry PRSs but are punctured to carry CRSs.  Refer to Sections 0005-0008 and 0021-0077.
Referring to claim 4, Xiao discloses in Figures 1-8:

Xiao et al do not disclose wherein the one or more other signals correspond to one or more uplink other signals and the communicating receives the one or more other signals from at least one UE.  
Kim et al disclose in Figures 1-9 a method of transmitting downlink PRSs and uplink PRSs.  Figures 1 and 6:  BS transmits downlink PRSs to UE in certain subframes/resources and at a certain periodicity, and BS transmits other downlink signals to UE such as PDCCH control signals and PDSCH data signals on other subframes/resources; UE also transmits uplink PRSs to BS in certain subframes/resources and at a certain periodicity, and UE transmits other uplink signals to BS such as PUCCH control signals and PUSCH data signals on other subframes/resources (claimed “wherein the one or more other signals correspond to one or more uplink other signals and the communicating receives the one or more other signals from at least one UE”, wherein BS transmits to UE the UL PRS configuration including UL PRS periodicity information, UL PRS subframe information, and UL PRS resource information.  Refer to Sections 0002-0005 and 0042-0112.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more other signals correspond to one or more uplink other signals and the communicating receives the one or more other signals from at least one UE.  One would have been motivated to do so so UE can transmit uplink PRSs to BS so BS can perform positioning of UE.
 In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 2a: the RE at RE row 5 and OFDM symbol column 13 and the RE at RE row 11 and OFDM symbol column 13 are not punctured and carry PRSs.  Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 4c: the RE at RE row 5 and OFDM symbol column 11 and the RE at RE row 11 and OFDM symbol column 11 are not punctured and carry PRSs.  Refer to Sections 0005-0008 and 0021-0077.
Xiao does not disclose wherein the puncturing includes: transmitting at least one instruction to the at least one UE to decode the one or more other signals on the punctured subset of resources instead of transmitting the one or more uplink PRSs.
Kim et al disclose in Figures 1-9 a method of transmitting downlink PRSs and uplink PRSs.  Figures 1 and 6:  BS transmits downlink PRSs to UE in certain subframes/resources and at a certain periodicity, and BS transmits other downlink signals to UE such as PDCCH control signals and PDSCH data signals on other subframes/resources (claimed “one or more other signals”); UE also transmits uplink PRSs to BS in certain subframes/resources and at a certain periodicity, and UE transmits other uplink signals to BS such as PUCCH control signals and PUSCH data signals on other subframes/resources, wherein BS transmits to UE the UL PRS configuration (claimed “instruction”) including UL PRS periodicity information, UL PRS subframe information, and UL PRS resource information.  So, BS transmits to UE the UL PRS configuration, which indicates to UE when to transmit uplink PRSs; so when UE is not instructed by the UL PRS configuration to transmit uplink PRSs, UE receives downlink signals such as PDCCH control signals and PDSCH data signals from BS (claimed “transmitting at least one instruction to the at least one UE to decode the one or more other signals on the punctured subset of resources instead of transmitting the one or more uplink PRSs”).  Refer to Sections 0002-0005 and 0042-0112.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the puncturing includes: transmitting at least one instruction to the at least one UE to decode the one or more other signals on the punctured subset of resources instead of transmitting the one or more uplink PRSs. One would have been motivated to do so so that UE can receive other signals instead of transmitting UL PRSs to support DL data transmission.
Referring to claim 7, Xiao discloses in Figures 1-8 wherein the one or more other signals (CRSs) are one or more downlink transmissions.  BS 700 can perform the method of claim 1 to communicate downlink PRSs to UE 600 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 720 and physical channel processing unit 730.  BS 700 can also perform the method of claim 1 to communicate downlink CRSs to UE 600 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 720 and physical channel processing unit 730.  Refer to Sections 0006 and 0064-0077.  Refer also to Sections 0005-0008 and 0021-0077.
Referring to claim 8, Xiao discloses in Figures 1-8:
Wherein the puncturing punctures the punctured subset of the set of resources in accordance with a threshold puncture ratio between the punctured subset of resources and the non-punctured subset of resources (not in reference; claim is in “or” form and only requires one of the limitations).
Wherein the puncturing punctures the punctured subset of the set of resources in accordance with a threshold bandwidth for the non-punctured subset of resources (not in reference; claim is in “or” form and only requires one of the limitations).

Wherein the puncturing is based on whether the one or more PRSs and/or the one or more other signals are transmitted aperiodically or periodically (not in reference; claim is in “or” form and only requires one of the limitations).
Wherein the puncturing is based on UE capability information (not in reference; claim is in “and/or” form and only requires one of the limitations) and/or a UE configuration for a UE (UE configures the UE puncturing pattern).  UE configures the UE puncturing pattern: UE performs “…generating a first time-frequency reference signal pattern at a mobile station.  The first time-frequency reference signal pattern comprises a first modified version of a mother pattern of time-frequency of a fixed size.  A second time-frequency reference signal pattern is generated at the mobile station.” (Section 0008 lines 2-7).  UE 600 can perform the method of claim 1 to communicate uplink PRSs to BS 700 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 620 and physical channel processing unit 630.  Refer to Sections 0008, 0058-0063, and 0072-0077.  UE 600 can also perform the method of claim 1 to communicate uplink CRSs to BS 700 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 620 and physical channel processing unit 630.  Refer to Sections 0008, 0058-0063, and 0072-0077.  

Referring to claim 20, Xiao discloses in Figures 1-8 a wireless node (UE 600), comprising:
A transceiver (UE 600: receiver 605, receiver circuitry 611, transmitter 607, and transmitter circuitry 613; or BS 700: receiver 705, receiver circuitry 711, transmitter 703, and transmitter circuitry 735).
At least one processor (UE 600: processor 615; or BS 700: processor 715) coupled to the transceiver and configured to:
Puncture a subset of a set of resources allocated to transmission of one or more PRSs to facilitate communication of one or more other signals on the punctured subset of the set of resources.
Communicate at least one of the one or more PRSs on a non-punctured subset of the set of resources.  
…
Xiao does not disclose … wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs.  Refer to the rejection of claim 1. 
Referring to claim 21, refer to the rejection of claim 2.
Referring to claim 22, refer to the rejection of claim 3.
Referring to claim 23, refer to the rejection of claim 4.
Referring to claim 25, refer to the rejection of claim 6.
Referring to claim 40, Xiao discloses in Figures 1-8 wherein the wireless node corresponds to a UE (UE 600).  Refer to Sections 0005-0008 and 0021-0077.
.
Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20200351815 to Kim et al, and in further view of U.S. Publication No. 20170237592 to Yang et al.
Xiao does not disclose wherein the one or more other signals correspond to one or more uplink transmissions by at least one UE, wherein the puncturing includes: transmitting at least one instruction to the at least one UE to transmit the one or more other signals on the punctured subset of the set of resources.
Kim et al disclose in Figures 1-9 a method of transmitting downlink PRSs and uplink PRSs.  Figures 1 and 6:  UE transmits uplink PRSs to BS in certain subframes/resources and at a certain periodicity, and UE transmits other uplink signals to BS such as PUCCH control signals and PUSCH data signals on other subframes/resources (claimed “wherein the one or more other signals correspond to one or more uplink transmissions by at least one UE”), wherein BS transmits to UE the UL PRS configuration including UL PRS periodicity information, UL PRS subframe information, and UL PRS resource information; UE also transmits the control signals on PUCCH and data signals on PUSCH (claimed “transmitting at least one instruction to the at least one UE to transmit the one or more other signals on the punctured subset of the set of resources”) as indicated by BS.  Refer to Sections 0002-0005 and 0042-0112.  Yang et al also disclose in Section 0033 wherein BS transmits a configuration of PUCCH and PUSCH to UE to schedule uplink data transmission (claimed “transmitting at least one instruction to the at least one UE to transmit the one or more other signals on the punctured subset of the set of resources”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more other signals correspond to one or more uplink transmissions by at least one UE, wherein the puncturing includes: transmitting at least one instruction to the at least one UE to transmit the one or more other signals on the punctured subset of the set of resources.  One would have been motivated to do so so UE can transmit uplink PRSs to BS so BS can perform positioning of UE and so that UE can transmit other signals such as control and data signals to BS. 
Claims 9, 14, 17, 18, 26 and 29are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20200351815 to Kim et al, and in further view of U.S. Publication No. 2020/0163068 to Takeda et al.
Referring to claims 9 and 26, Xiao does not disclose notifying at least UE of the puncturing.
Takeda et al disclose in Figures 2-7 and 9-12 that BS sends to UE a SFI, which indicates the slot format including the transmission direction UL/DL of each slot and which slots are GPs; UE also performs functions such as puncturing based on the received SFI (Sections 0100, 0112, 0126, and 0128; claimed “notifying at least UE of the puncturing”).  Refer to Sections 0036-0068 and 0084-0135.  Xiao discloses in Figures 1-8 and Sections 0005-0008 and 0021-0077 that certain PRS REs are punctured for the transmission of CRSs from BS 700 to UE 600, and non-punctured REs are used for the transmission of PRSs from BS 700 to UE 600.  By applying Takeda et al to Xiao et al:  BS 700 of Xiao et al can send a SFI to UE 600 of Xiao et al to indicate which REs are punctured for transmission of CRSs and which REs are not punctured for transmission of PRSs, since the SFI indicates the puncturing format as disclosed by Takeda et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include notifying at least UE of the puncturing.  One would have been motivated to do so so that BS can notify UE of the puncturing format so that UE can receive data according to the puncturing format.
Referring to claim 14, Xiao discloses in Figures 1-8 a method of operating a UE (UE 600), comprising:

Selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE (PRRs are communicated on the non-punctured REs)...  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 2a: the RE at RE row 5 and OFDM symbol column 13 and the RE at RE row 11 and OFDM symbol column 13 are not punctured and carry PRSs.  Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 4c: the RE at RE row 5 and OFDM symbol column 11 and the RE at RE row 11 and OFDM symbol column 11 are not punctured and carry PRSs.  Refer to Sections 0005-0008 and 0021-0077.

Xiao does not disclose … wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs. 
Kim et al disclose in Figures 1-9 a method of transmitting downlink PRSs and uplink PRSs.  Figures 1 and 6:  BS transmits downlink PRSs to UE in certain subframes/resources and at a certain periodicity, and BS transmits other downlink signals to UE such as PDCCH control signals and PDSCH data signals on other subframes/resources; UE also transmits uplink PRSs to BS in certain subframes/resources and at a certain periodicity, and UE transmits other uplink signals to BS such as PUCCH control signals and PUSCH data signals on other subframes/resources, wherein BS transmits to UE the UL PRS configuration including UL PRS periodicity information, UL PRS subframe information, and UL PRS resource information.  The method of Kim et al is similar to the claimed method of the pending application and the method disclosed by Xiao of transmitting PRSs in certain resources and transmitting other signals in other resources.  By applying Kim et al to Xiao: since Kim et al and Xiao et al disclose transmitting downlink PRSs in certain resources and transmitting other downlink signals in other resources and Kim et al also disclose transmitting uplink PRSs in certain resources and transmitting other uplink signals in other resources, the method of Kim et al can be applied to uplink PRSs (claimed “wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs.”).  Refer to Sections 0002-0005 and 0042-0112.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs.  One would have been motivated to do so so UE can transmit uplink PRSs to BS so BS can perform positioning of UE.
receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured, and selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication.
Takeda et al disclose in Figures 2-7 and 9-12 that BS sends to UE a SFI, which indicates the slot format including the transmission direction UL/DL of each slot and which slots are GPs; UE also performs functions such as puncturing based on the received SFI (Sections 0100, 0112, 0126, and 0128; claimed “receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of … are to be punctured, and selectively modifying a manner in which at least one of … is processed at the UE in response to the indication”).  Refer to Sections 0036-0068 and 0084-0135.  Takeda et al do not disclose the claimed “receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured, and selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication”.  Xiao discloses in Figures 1-8 and Sections 0005-0008 and 0021-0077 that certain PRS REs are punctured for the transmission of CRSs from BS 700 to UE 600, and non-punctured REs are used for the transmission of PRSs from BS 700 to UE 600.  By applying Takeda et al to Xiao et al:  BS 700 of Xiao et al can send a SFI to UE 600 of Xiao et al to indicate which REs are punctured for transmission of CRSs and which REs are not punctured for transmission of PRSs, since the SFI indicates the puncturing format as disclosed by Takeda et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured, and selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication.  One would have been motivated to do so so that BS can use a SFI to indicate to UE the puncturing format so that UE can receive data according to the puncturing format.
 further comprising:
Exchanging part of the one or more PRSs between the UE and a first cell (BS 700) on a non-punctured subset of the set of resources (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’).  UE 600 can perform the method of claim 1 to communicate uplink PRSs to BS 700 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 620 and physical channel processing unit 630.  Refer to Sections 0008, 0058-0063, and 0072-0077.  BS 700 can also perform the method of claim 1 to communicate downlink PRSs to UE 600 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 720 and physical channel processing unit 730.  Refer to Sections 0006 and 0064-0077. 
Wherein the selectively modifying communicates one or more other signals (CRSs) with the first cell or a second cell (Figure 5a: UE can communicate with BS 556 of a first cell and BS 556 of a second cell) on the punctured subset of the set of resources (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ and Figures 4b-4d: REs indicated as ‘Punctured symbol’).  UE 600 can perform the method of claim 1 to communicate uplink CRSs to BS 700 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 620 and physical channel processing unit 630.  Refer to Sections 0008, 0058-0063, and 0072-0077.  BS 700 can also perform the method of claim 1 to communicate downlink CRSs to UE 600 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 720 and physical channel processing unit 730.  Refer to Sections 0006 and 0064-0077.  Refer also to Sections 0005-0008 and 0021-0077.
Referring to claim 18, Xiao discloses in Figures 1-8 further comprising:
Exchanging part of the one or more PRSs between the UE and the first cell on a non-punctured subset of the set of resources (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’).  UE 600 can 
Wherein the selectively modifying reduces a transmission power of the at least one PRS by the UE on the punctured subset of the set of resources (not in reference; claim is in “or” form and only requires one of the limitations) or prohibits any transmission of the at least one PRS by the UE on the punctured subset of the set of resources (punctured REs only carry CRSs and not PRSs).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol (with CRS)’ carry CRSs and not PRSs.  For example in Figure 2a: the RE at RE row 4 and OFDM symbol column 12 and the RE at RE row 10 and OFDM symbol column 12 normally carry PRSs but are punctured to carry CRSs.  In Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol’ carry CRSs and not PRSs.  For example in Figure 4c: the RE at RE row 4 and OFDM symbol column 10 and the RE at RE row 10 and OFDM symbol column 10 normally carry PRSs but are punctured to carry CRSs.  
Or wherein one or more downlink signals are transmitted on the punctured subset of the set of resources (punctured REs only carry CRSs instead of PRSs).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol (with CRS)’ carry CRSs and not PRSs.  For example in Figure 2a: the RE at RE row 4 and OFDM symbol column 12 and the RE at RE row 10 and OFDM symbol column 12 normally carry PRSs but are punctured to carry CRSs.  In Figures 4b-4d: Certain 
Or any combination thereof (claimed “wherein the selectively modifying … prohibits any transmission of the at least one PRS by the UE on the punctured subset of the set of resources” and claimed “wherein one or more other downlink signals are transmitted on the punctured subset of the set of resources”).  Refer to Sections 0005-0008 and 0021-0077.
Referring to claim 29, Xiao discloses in Figures 1-8 a UE (UE 600), comprising:
A transceiver (UE 600: receiver 605, receiver circuitry 611, transmitter 607, and transmitter circuitry 613).
At least one processor (UE 600: processor 615) coupled to the transceiver and configured to:
… a cell … a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured.
Selectively modify a manner in which at least one of the one or more PRSs is processed at the UE …
…

Xiao does not disclose … wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs. 
Xiao also does not disclose receive, from a cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured; and selectively modify a manner in in response to the indication.  Refer to the rejection of claim 14.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20200351815 to Kim et al in view of U.S. Publication No. 2020/0163068 to Takeda et al, and in further view of U.S. Publication No. 2020/0092880 to Choi et al.
Xiao do not disclose wherein the received indication corresponds to a semi-static or dynamic SFI.
Choi et al disclose that BS can send SFI to UE using semi-static SFI in Sections such as Sections 0107-0112, 0118, 0126, and 0138 which does not allow the UL/DL configuration to be reconfigured, or that BS can send SFI to UE using dynamic SFI in Sections 0125, 0189, 0202 which allows the UL/DL configuration to be reconfigured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the received indication corresponds to a semi-static or dynamic SFI.  One would have been motivated to do so so that BS can use a SFI to indicate to UE the puncturing format so that UE can receive data according to the puncturing format, and so the BS can use a semi-static SFI or a dynamic SFI to support different SFI types for system flexibility.
Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20200351815 to Kim et al in view of U.S. Publication No. 2018/0054792 to Lee et al (Lee ‘792), and in further view of U.S. Publication No. 2012/0250551 to Sartori et al.
Xiao do not disclose wherein the one or more other signals are for transmission by a second cell and are scheduled on the set of resources allocated to transmission of the one or more PRSs associated with a first cell.
 wherein the one or more other signals are for transmission by a second cell and are scheduled on the set of resources allocated to transmission of the one or more PRSs associated with a first cell.  One would have been motivated to do so so to reduce the interference between the transmission of signals of one cell with the transmission of PRSs of another cell by puncturing, to facilitate data communication.
Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20200351815 to Kim et al in view of U.S. Publication No. 2018/0054792 to Lee et al (Lee ‘792) in view of U.S. Publication No. 2012/0250551 to Sartori et al, and in further view of U.S. Publication No. 2020/0163068 to Takeda et al.
Xiao does not disclose wherein the punctured subset of the set of resources corresponds to uplink resources.
Kim et al disclose in Figures 1-9 a method of transmitting downlink PRSs and uplink PRSs.  Figures 1 and 6:  BS transmits downlink PRSs to UE in certain subframes/resources and at a certain periodicity, and BS transmits other downlink signals to UE such as PDCCH control signals and PDSCH data signals on other subframes/resources; UE also transmits uplink PRSs to BS in certain subframes/resources and at a certain periodicity, and UE transmits other uplink signals to BS such as PUCCH control signals and PUSCH data signals on other subframes/resources, wherein BS transmits to wherein the punctured subset of the set of resources corresponds to uplink resources”).  Refer to Sections 0002-0005 and 0042-0112.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the punctured subset of the set of resources corresponds to uplink resources.  One would have been motivated to do so so UE can transmit uplink PRSs to BS so BS can perform positioning of UE.
Xiao also does not disclose wherein the puncturing includes transmitting an instruction to at least one UE to modify transmission of at least one of the one or more uplink PRSs on the punctured subset of resources.
Takeda et al disclose in Figures 2-7 and 9-12 that BS sends to UE a SFI (claimed “instruction”), which indicates the slot format including the transmission direction UL/DL of each slot and which slots are GPs; UE also performs functions such as puncturing based on the received SFI (Sections 0100, 0112, 0126, and 0128).  Refer to Sections 0036-0068 and 0084-0135.  Xiao discloses in Figures 1-8 and Sections 0005-0008 and 0021-0077 that certain PRS REs are punctured for the transmission of CRSs from BS 700 to UE 600, and non-punctured REs are used for the transmission of PRSs from BS 700 to UE 600.  By applying Takeda et al to Xiao et al:  BS 700 of Xiao et al can send a SFI to UE 600 of Xiao et al to indicate which REs are punctured for transmission of CRSs and which REs are not punctured for transmission of PRSs, since the SFI indicates the puncturing format as disclosed by Takeda et al.  Therefore, it would wherein the puncturing includes transmitting an instruction to at least one UE to modify transmission of at least one of the one or more uplink PRSs on the punctured subset of resources.  One would have been motivated to do so so that BS can notify UE of the puncturing format so that UE can receive data according to the puncturing format.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20110081933 to Suh et al disclose in Figures 1-13 a method wherein a position of a UE is determined by identifying according to a PRS pattern, and transmitting PRSs using a muting method to reduce interference between multiple base stations that simultaneously transmit a same PRS pattern.  Refer to Sections 0028-0148.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
June 18, 2021